office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date cc el d dl-108541-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for los angeles district_counsel cc wr lad la from chief branch disclosure litigation cc el d david l fish subject return preparers disclosures to the internal_revenue_service service this is in response to your memorandum dated date it is not to be relied upon or otherwise cited as precedent it is our understanding that some return preparers are reluctant to provide the service with information absent a summons and cite sec_7216 as justification for not providing the information sec_7216 provides penalties and possible imprisonment if a return preparer knowingly or recklessly- discloses any information furnished to him for in connection with the preparation of any such return or uses any such information for any purpose other than to prepare or assist in preparing any such return shall be guilty of a misdemeanor and upon conviction thereof sec_7216 sec_7216 provides exceptions to the restrictions on disclosure contained in sec_7216 specifically sec_7216 a indicates that sec_7216 does not apply if such disclosure is pursuant to any other provision of this title sec_7216 further provides for disclosures as permitted by regulations prescribed by the secretary under this section the implementing regulations indicate that sec_7216 does not apply to the disclosure of return_information provided such disclosure is pursuant to any other provision of the code or regulations thereunder see sec_301_7216-2 sec_7601 grants the secretary_of_the_treasury with power to instruct employees to canvas the service districts in order to find taxable persons and objects sec_7602 provides the authority for the service to examine books and witnesses sec_301_7216-2 indicates that disclosing books papers records or other data which may be relevant to the income_tax_liability of any person to a service officer_or_employee pursuant to sec_7602 would not violate the provisions of sec_7216 it has been the service’s longstanding position that sec_7601 and sec_7602 authorize the service to obtain information informally this position has been codified in sec_7609 which provides n othing in this section shall be construed to limit the secretary’s ability to obtain information other than by summons through formal or informal procedures authorized by sec_7601 and sec_7602 thus preparers do not run afoul of the restrictions in sec_7216 by virtue of complying with an internal_revenue_service request for information without a summons if you have any questions please contact me at in addition sec_6107 provides that an income_tax_return_preparer must retain and keep available for inspection the completed copy of the return or refund claim for a three-year period ordinarily running from the close of the return_period during which such return or refund claim is presented to the taxpayer for filing or in the alternative keep for the same period a list of all taxpayers and their identifying numbers for whom he has prepared returns see also sec_1_6107-1
